      Case 3:21-cv-00169-DPM-ERE Document 13 Filed 08/19/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 EL DORADO DIVISION

STEVEN HASTINGS                                                                         PLAINTIFF

v.                                    Case No. 1:21-cv-1020

SHERIFF DAVID NORWOOD, et al.                                                       DEFENDANTS

                                              ORDER

       Before the Court is the Report and Recommendation filed July 12, 2021, by the Honorable

Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. ECF No.

12. Judge Bryant recommends that Plaintiff’s first and second claims be dismissed without

prejudice for failure to state a claim. Additionally, Judge Bryant recommends that the third claim

be severed from this action and transferred to the Eastern District of Arkansas.

       Plaintiff has not filed objections to the Report and Recommendation, and the time to do so

has passed. See 28 U.S.C. § 636(b)(1). Being well and sufficiently advised and finding no clear

error on the face of the record, the Court adopts the Report and Recommendation (ECF No. 12) in

toto. Plaintiff’s first and second claims are DISMISSED WITHOUT PREJUDICE.

Accordingly, the Court finds that Plaintiff’s third claim should be transferred to the United States

District Court for the Eastern District of Arkansas. The Court directs the clerk to transfer this case

immediately.

       IT IS SO ORDERED, this 19th day of August, 2021.

                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge
